DETAILED ACTION
This office action is in response to RCE filed on 11/23/2021.
Claims 1-2, 4-12, and 14-20  are pending of which claims 1, 7, 11 and 17 are independent claims, and claims 3 and 13 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed on 03/30/2020, 06/10/2020, and 09/15/2020 is considered.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20  are allowed.

The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  a signal sending and receiving module of a network device, where the signal sending  and receiving module  include a first signal, where the first signal includes at least one sequence pair obtained by multiplying or dividing, wherein the first sequence is different from the other sequence, and each sequence in the sequence pair and the first sequence are complex sequences with lengths greater than 1.  
.


Claims 1-2,  and 4-6 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a signal sending method, comprising: generating, by a network device, a first signal, wherein the first signal comprises at least one sequence pair, each of the at least one sequence pair comprises two sequences, and an element value of one sequence of the two sequences is a value obtained by multiplying or dividing” as specified in claim 1. 

Claims 7-10 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 7,    “…an element value of the other sequence of the two sequences and an element value of a first sequence corresponding to the other sequence, wherein the first sequence is different than the other sequence” as specified in claim 7.  

Claim 11-12, and 14-16 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “… each sequence in the at least one sequence pair and the first sequence are complex sequences with lengths greater than 1; and a transmitter, configured to send the first signal generated by the processor to a terminal device” as specified in claim 11.  

Claim 17-20 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “…a processor configured to calculate, according to a target calculation rule, the element value of the one sequence of the two sequences received by the receiver and the element value of the other sequence of the two sequences, to obtain a third sequence corresponding to the other sequence, and obtain a timing position by using the first sequence and the third sequence” as specified in claim 17.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Imamura  (US.  Pub. No. 20100039998) discloses multiplication operation corresponding to one sequence. However the disclosure of  Imamura taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  a signal sending method, comprising: generating, by a network device, a first signal, wherein the first signal comprises at least one sequence pair, each of the at least one sequence pair comprises two sequences, and an element value of one sequence of the two sequences is a value obtained by multiplying or dividing as specified in claims 1, 7, 11 and 17.


Kim (US Pub.  20200036430) discloses  performing a beam recovery sequence. However, the disclosure of  Kim  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  an element value of the other sequence of the two sequences and an element value of a first sequence corresponding to the other sequence, wherein the first sequence is different than the other sequence as specified in claims 1, 7, 11 and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476